STERRETT, Chief Judge, concurring: This is a most difficult, hopefully infrequent, case where neither side can claim the high ground. I find it simple to frame the question; impossible to find a totally satisfactory answer. The question: within the framework of determining whether respondent’s position was “unreasonable,” as that word is used in section 7430(c)(2)(A)(i), do we use as a crucible respondent’s own revenue rulings or an affirmed decision of the Tax Court. At first glance the answer seems simple, of course our decisions override respondent’s revenue rulings, and therefore, to be “reasonable,” respondent must follow them to the detriment of his own rulings. But, if one steps back, is it not somewhat better in this narrowest of contexts to require that an administrative agency follow its own published rulings to insure a uniform application of the law? As I state the question, I am compelled to answer in the affirmative. Kórner, Hamblen, Cohen, and Wells, JJ., agree with this concurring opinion.